WALLACE, Circuit Judge.
This is an application for a mandamus to compel the defendant to permit the plaintiff to have an inspection of its list of shareholders, granted upon section 5210 of the Revised Statutes of the United States [U. S. Comp. St. 1901, p. 3498]. It must be denied for two reasons:
First. It does not appear by the petition that the matter in dispute exceeds the value of $2,000. The only averment from which the amount in controversy can be ascertained is that the plaintiff is the registered owner of 10 shares of the capital stock of the defendant. The controversy' is, therefore, not one of which this court has jurisdiction.
Second. This court has power to issue a mandamus only in the exercise of a jurisdiction to which it is an ancillary proceeding. Notwithstanding the very cogent reasons given in the dissenting opinion in Rosenbaum v. Bauer, 120 U. S. 450, 7 Sup. Ct. 633, 30 L. Ed. 743, to the contrary, the judgment in that case must be accepted as controlling upon this court.
The petition is denied.